     XaVIER BECExita, State Bar No. 118517         DOWNEY BRAND LLP
     Attorney General of California                Annie S. Amaral (Bar No. 238189)
 2   PAUL STEIN, State Bar No. 184956
                                                   621 Capitol Mall, 18th Floor
     Supervising Deputy Attorney General
 3   SHARON O'GR.e.DY, State Bar No. 102356        Sacramento, CA 95814
     Deputy Attorney General                       Telephone: 916.444.1000
     S. MICHELE INAN, State Bar No. 119205         Facsimile: 916.444.2100
     Deputy Attorney General                       aamaral@downeybrand.com
 5    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004                 Robert N. Weiner
 6    Telephone: (415) 510-3802                    Admitted Pro Hac Vice
      Fax: (415) 703-5480                          Jeffrey L. Handwerker
 7    E-mail: Michele.Inan@doj.ca.gov              Admitted Pro Hac Vice
     Attorneysfor Defendant Robert P. David,       R. Stanton Jones
 8   Director of California Office of Statewide    Admitted Pro Hac Vice
     Health                                        ARNOLD &PORTER KAYE SCHOLER LLP
 9   Planning and Development                      601 Massachusetts Avenue, NW
                                                   Washington, DC 20001
10                                                 Telephone: (202) 942-5000
                                                   robert.weiner@arnoldporter.com
11                                                 jeffrey.handwerker@arnoldporter.com
                                                   Stanton.jones@arnoldporter.com
12
                                                   Attorneys for Plaintiff Pharmaceutical Research
13                                                 and Manufacturers ofAmerica
14                           IN THE UNITED STATES DISTRICT COURT
15                         FOR THE EASTERN DISTRICT OF CALIFORNIA
16                                     SACRAMENTO DIVISION
17

18   YHAK1VlACEU"1'1CAL RESEARCH AND                    2:17-cv-02573-MCE-KJN
     MANUFACTURERS OF AMERICA,
19                                                      JOINT STATUS REPORT AND
                                           Plaintiff,   REQUEST FOR SCHEDULING ORDER
20
                   v.
21                                                      Courtroom: 7, 14th Floor
                                                        Judge: Honorable Morrison C. England, Jr.
22   ROBERT P. DAVID, in his official capacity          Trial Date: Not Set
     as Director of the California Office of            Action Filed: December 8, 2017
23   Statewide Health Planning and
     Development,
24
                                         Defendant.
25

26

27

28


                                                               Joint Status Report (2:17-cv-02573-MCE-KJN)
 1                                            INTRODUCTION
 2         Plaintiff Pharmaceutical Research and Manufacturers of America ("PhRMA") filed this

 3   action on December 8, 2017, against defendants Edmund Gerald Brown, Jr., in his official

 4   capacity as Governor of the State of California and Robert P. David, in his official capacity as

 5   Director of the California Office of Statewide Health Planning and Development ("OSHPD").

 6   On December 8, 2017, this Court entered an Initial Pretrial Scheduling Order. (ECF No. 5.) The

 7   Initial Pretrial Scheduling Order set forth a standard schedule for litigation activity, including

 8   deadlines for meeting and conferring pursuant to Rule 26(fl of the Federal Rules of Civil

 9   Procedure, a date for completion ofnon-expert discovery, deadlines relating to the designation of

10   expert witnesses and expert discovery, and a deadline for bringing dispositive motions.

11         The deadlines in the Initial Pretrial Scheduling Order passed while two motions to dismiss

12   filed by Defendants were pending, and the parties thus agree that an amended scheduling order is

13   necessary. The parties have met and conferred on multiple occasions about what the terms of that

14   order should be, but are not in agreement. Each side's position is set forth below.

15                                  PLAINTIFF PHRMA'S POSITION
16         A.     PhRMA's Position Has Always Been that this Is a Purely Legal Case.

17         On January 26, 2018, Defendants filed a motion to dismiss Plaintiffls Complaint. (ECF No

18   19.) Prior to filing, Defendants disclosed to PhRMA their intention to move to dismiss the

19   Complaint and proposed an enlarged briefing schedule and oversized briefs. PhRMA readily

20   agreed to Defendants' request, but also explained its position that this action presents purely legal

21   questions. Thus, to aid the Court in resolving this action as efficiently as possible, PhRMA

22   suggested Defendants style their motion as one for summary judgment, which PhRMA would

23   respond to with across-motion. Defendants refused, contending they would need discovery in

24   connection with any summary judgment proceedings. Defendants thus filed their motion to

25   dismiss, but they did not request a Rule 26(fl conference and never sought to conduct any

26   discovery.

27          The Court granted the motion to dismiss on August 30, 2018, with leave to file an

28   amended complaint. (ECF No. 37.) On September 28, 2018, PhRMA filed its First Amended
                                                       2
                                                                 Joint Status Report (2:17-cv-02573-MCE-KJN)
 1   Complaint. (ECF No. 38.) OSHPD moved to dismiss the First Amended Complaint on October

 2   24, 2018. (ECF No 43.) That motion was still pending in June 2019 when the deadline to file

 3   dispositive motions passed (see ECF No. 5 at p.4.), and in light of the State's pending dispositive

 4   motion, PhRMA determined that it would be inefficient to file a dispositive motion of its own at

 5   that time.

 6          On July 31, 2019, the Court denied the State's motion to dismiss the First Amended

 7   Complaint (ECF No. 55). The Court held that Plaintiff made "non-conclusory allegations that:

 8   (1) SB 17 compels Plaintiff's members to speak when they would rather remain silent, contrary to

 9   the First Amendment; (2) SB 17's notice requirements improperly impact the nationwide WAC

10   list prices of prescription drugs, contrary to the Commerce Clause; and (3) SB 17's language does

11   not articulate, and California will not clarify, if the `two previous calendar years' standard for

12   WAC price increase notifications will be applied retroactively, contrary to the Fourteenth

13   Amendment's Due Process Clause." Id. (citations omitted). On August 14, OSHPD filed its

14   Answer. ~ECF No. 56.)

15          Since receiving the Court's ruling, the parties have met and conferred at length about how

16   this case should proceed. PhRMA has reiterated its position that the action can and should be

17   resolved on a purely legal basis, and that proceeding to summary judgment immediately will be

18   the most likely way "to secure the just, speedy, and inexpensive determination of [this] action."

19   Fed. R. Civ. P. 1. To this end, PhRMA has articulated its intention to move for summary

20   judgment immediately, without any discovery, on two claims that state purely legal questions and

21   do not require any further factual development—namely the portion of Plaintiffls First Claim for

22   Relief asserting that SB 17 directly regulates interstate commerce in per se violation of the

23   dormant Commerce Clause, and Plaintiff's Second Claim for Relief asserting that SB 17 compels

24   speech in violation of the First Amendment. Although it never sought to conduct any discovery,

25   the State has remained steadfast in its position that discovery must be conducted first, before

26   these claims can be resolved on summary judgment. However, when PhRMA asked the State to

27   identify what discovery it contends it needs, the State was unable to identify any material facts

28   requiring discovery.
                                                       3
                                                                 Joint Status Report (2:17-cv-02573-MCE-KJN)
 1           Against this backdrop, Plaintiff accordingly requests that the Court set a summary

 2    judgment briefing schedule, as set forth in more detail below.

 3          B.    Courts Regularly Treat Dormant Commerce Clause Cases as Purely Leal
      and Do Not Require Discovery Before Issuing Dispositive Rulings.
 4

 5           Under binding Ninth Circuit precedent, a per se facial challenge to a law under the

 6    dormant Commerce Clause, like Plaintiff's claim here, requires no fact discovery. In Sam

 7    Francis Foundation v. Christies, Inc., 784 F.3d 1320 (9th Cir. 2015), for example, the defendants

 8    in a suit under California's Resale Royalty Act moved to dismiss on the basis that the Act facially

 9    violated the dormant Commerce Clause. Id. at 1322. The district court agreed and dismissed the

10 ~, case, and the Ninth Circuit affirmed, finding that the Act "facially regulated] a commercial

11    transaction that takes place wholly outside of the State's borders" and was therefore invalid. Id.

12    at 1323; see also, e.g., Brown-Forman Distillers Corp. v. New York State Liquor Auth., 476 U.S.

13    573, 579 (1986) ("When a state statute directly regulates or discriminates against interstate

14    commerce ... we have generally struck down the statute without further inquiry."); Healy v. Beer

15    Inst., 491 U.S. 324, 336 (1989) (a "statute that directly controls commerce occurring wholly

16    outside the boundaries of a State exceeds the inherent limits of the enacting State's authority").

17           Here, there are no material facts in genuine dispute relevant to the question of whether SB

18    17 regulates commercial transactions outside California's borders and thus per se violates the

19    dormant Commerce Clause. In its Answer, Defendant admits that a drug's wholesale acquisition

20    cost (or "WAC") "is uniform across the United States." (Answer ¶ 26, ECF No. 56.) Defendant

21    admits that SB 17 on its face requires pharmaceutical manufacturers to provide 60 days' advance

22    notice before changing a drug's WAC. (Answer ¶ 3, ECF No. 56.) And Defendant admits "that

23    several drug manufacturers have provided notices to purchasers as required by SB 17." (Answer

24    ¶ 87, ECF No. 56.) Those undisputed material facts alone are sufficient to resolve Plaintiffs

25    dormant Commerce Clause claim.

26           C.      Courts Also Resolve First Amendment Facial Challenges Without Discovery.

27           Nor are there any disputed material facts relevant to Plaintiff's First Amendment claim,

28    which likewise challenges SB 17 on its face. (Am. Compl. ¶ 8, 68-82.) Courts determine the
                                                     4
                                                                 Joint Status Report (2:17-cv-02573-MCE-KJN)
 1   critical threshold question in facial First Amendment challenges—whether a law is viewpoint- or

 2   content-basedbased on the text of the statute alone. See, e.g., Nat'l Inst. of Family &Life

 3   Advocates v. Becerra ("NIFLA"), 138 S. Ct. 2361, 2371 (2018) ("The ... notice is a content-based

 4   regulation of speech. By compelling individuals to speak a particular message, such notices alter

 5   the content of their speech." (alterations omitted)); Reed v. Town of Gilbert, 135 S. Ct. 2218,

 6   2227 (2015) ("The Town's Sign Code is content based on its face."). A law that "on its face

 7   burdens disfavored speech by disfavored speakers" is presumptively unconstitutional. Sorrell v.

 8   IMS Health Inc., 564 U.S. 552, 564 (2011); see also R.A.V. v. City of St. Paul, IYlinn., 505 U.S.

 9   377, 382 (1992) ("Content-based regulations are presumptively invalid."). And no matter which

10   standard of review applies, "the Government bears the burden of proving the constitutionality of

11   its actions" under that standard. United States v. Playboy Entertainment Grp., Inc., 529 U.S. 803,

12   816 (2000). As a result, courts recognize that discovery in facial First Amendment challenges is

13   often unnecessary. In Video Software Dealers Association v. Schwarzenegger, No. 5:05-cv-

14   04188 (N.D. Cal.), for example, the plaintiffs challenged a statute imposing labeling requirements

15   and sale prohibitions on video games sold in California on First Amendment grounds. Following

16   a preliminary injunction, the parties proposed (and the court granted) a scheduling order agreeing

17   that there were no material factual disputes, and the case proceeded immediately to summary

18   judgment. (See id., ECF No. 69, at 1.) See also, e.g., Barrett v. Walker Cty. Sch. Dist., 872 F.3d

19   1209, 1231 (11th Cir. 2017) ("[W]hen facial challenges raise only questions of law and do not

20   implicate disputed facts, ruling on a facial challenge without waiting for the parties to complete

21   discovery is entirely proper.").

22          This Court should adopt the same approach here. Defendant admits that SB 17 on its face

23   compels speech—it requires pharmaceutical manufacturers "to give advance notice of certain

24   increases in the WAC of their drugs, which notice `shall include a statement regarding whether a

25   change or improvement in the drug necessitates the price increase,' and that, `[i]f so, the

26   manufacturer shall describe the change or improvement."' (Answer !~ 5 (quoting Cal. Health &

27   Saf. Code § 127677(a)(c)(2)).) And public statements of SB 17's drafters make clear that a key

28   aim of the disclosure requirement was to control nationwide drug prices, which is an
                                                     5
                                                                Joint Status Report (2:17-cv-02573-MCE-KJN)
 1    impermissible purpose (Am. Compl. ¶ 79), and to single out pharmaceutical manufacturers for

 2    disfavored treatment by making them "explain to the public why their drugs cost so much" (Am.

 3    Compl. ¶ 10; Answer ¶ 10). The text of SB 17 alone, particularly when paired with undisputed

 4    material facts about its purpose, is sufficient to resolve Plaintiffls First Amendment challenge.

 5        D.     Given the Procedural Background and Nature of PhRMA's Claims, Setting a
      Summary Judgment Briefing Schedule is the Most Efficient Wav to Proceed.
 6

 7           The procedural background of this action and relevant legal authorities together

 8    demonstrate that discovery is unnecessary and unwarranted, as it would usurp resources (both the

 9    parties' and the Court's) that are better focused elsewhere. "District courts have wide latitude in

10    controlling discovery." California ex rel. Cal Dept of Toxic Substances Control v. Campbell,

11    138 F.3d 772, 779 (9th Cir. 1998). And courts routinely postpone discovery when, as here, it

12    would not "shed any different light on the undisputed facts central to th[e] case." Stewart v.

13    Evans, 351 F.3d 1239, 1245 (D.C. Cir. 2003); see also, e.g., Barrett, 872 F.3d at 1231; Williams

14    v. Phillips Petroleum Co., 23 F.3d 930, 937 (5th Cir. 1994) (denying Rule 56(fl motion where

15    case presented "pure issues of law and "no issues of fact that would require additional

16    discovery"). A party seeking to delay summary judgment in order to conduct discovery "must

17    show," among other requirements, that "the sought-after facts are essential to oppose summary

18    judgment." Family Home &Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827

19 I (9th Cir. 2008) (emphasis added). "Failure to comply with [that] requirement[] `is a proper

20    ground for denying discovery and proceeding to summary judgment."' Id. (quoting Campbell,

21    138 F.3d at 779). Allowing discovery where there are no material facts in dispute would only

22    serve to harass Plaintiff and to waste the judicial resources necessary to resolve inevitable

23    disputes that would arise during discovery. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

24    340, 353 (1978) ("[D]iscovery should be denied when a party's aim is to delay bringing a case to

25    trial, or embarrass or harass the person from whom he seeks discovery."). Permitting the State to

26    engage in these tactics now would be all the more troubling, given that the State did not pursue

27    this discovery during the pendency of its motion to dismiss. Cf. Jackson v. Laureate, Inc., 186

28
                                                       3
                                                                  Joint Status Report (2:17-cv-02573-MCE-KJN)
 1   F.R.D. 605, 607-608 (E.D. Cal. 1999) ("Rule 16's `good cause' standard focuses on the diligence

 2   of the party seeking amendment.") (citation omitted).

 3          In the parties' recent discussions about scheduling, Defendant has reiterated its view that

 4   fact discovery should precede any motion for summary judgment, but Defendant has not

 5   identified any fact in genuine dispute relevant to the two claims at issue. Instead, Defendant

 6   argues below that Plaintiff is not entitled to summary judgment on the merits—asserting, for

 7   example, that SB 17 does not in fact regulate interstate commerce. Such arguments are premature;

 8   the prudent course is to set a briefing schedule and to allow Defendant to make those arguments

 9   in a motion for summary judgment. If Defendant genuinely believes that discovery is necessary

10   to oppose Plaintiff's summary judgment motion (which it is not), Defendant can specify and seek

11   any such discovery through submission of an affidavit under Rule 56(fl. Defendant's proposal to

12   commence discovery now, before Plaintiff files its summary judgment motion, would be

13   inefficient for the parties and the Court, and would serve only to delay this action, which was

14   filed in 2017. Plaintiff's proposal to brief summary judgment on two purely legal claims that

15   require no factual development, by contrast, will lead to judicial efficiency and reduced costs.

16   See generally Fed. R. Civ. P. 1.

17          Contrary to Defendant's assertion, Plaintiff is not seeking a "protective order" to "stay"

18   discovery, but rather requests a schedule to brief summary judgment on claims that do not require

19   any fact discovery. The question of whether any discovery is necessary can and should be

20   resolved at the threshold pursuant to this Court's power to "control[] discovery." Campbell, 138

21   F.3d at 779. In any event, Plaintiff would be entitled to a stay pending resolution of its motion for

22   summary judgment. Plaintiff's motion will be "dispositive of the entire case" and, as explained

23   above, all claims raised in the motion will be capable of being "decided absent additional

24   discovery." Cty. of Sutter, 2012 WL 94618, at *2.

25          To resolve this case efficiently and expeditiously, Plaintiff proposes that the Court enter a

26   scheduling order directing the parties to brief Plaintiff's summary judgment motion regarding the

27   two claims identified above:

28
                                                      7
                                                                Joint Status Report (2:17-cv-42573-MCE-KJN)
 1
                                              Filings)                                            Date
 2
                                                                                         [30 days from the
 3                                                                                       date on which the
           Plaintiffs Motion for Summary Judgment                                        Court enters a
 4                                                                                       scheduling order]

 5 1       Defendant's Response to Plaintiffs Motion for Summary Judgment
           (including any affidavit or declaration under Rule 56(d)) and any             [+ 30 days]
 6         Counter-Motion for Summary Judgment

 7         Plaintiffs Reply in Support of Motion for Summary Judgment and                ~+ 15 days]
           Response to any Counter-Motion for Summary Judgment
 8
           Defendant's Reply in Support of any Counter-Motion for Summary                ~+ 15 days]
 9         Judgment

10
                                         DEFENDANT OSHPD'S POSITION
11
                   Defendant OSHPD believes that the Court should reset the pretrial dates contained in the
12
       II ~itial   Pretrial Scheduling Order, including a new deadline for the parties to meet and confer as
13
       rf squired by Rule 26(fl of the Federal Rules of Civil Procedure, so that OSHPD may commence
14
       d .scovery. See Fed. R. Civ. Proc. 26 (d)(1) (absent stipulation, court order or other authorization,
15
          a] party may not seek discovery from any source before the parties have conferred as required
16
       b y Rule 26(fl"). At this stage, before there has been any opportunity for discovery, PhRMA's
17
       P armed motion for summary judgment is premature.
18
                   A.   The Court Should Reject PhRMA's De Facto Motion for Stay of Discovery.
19
               Notwithstanding PhRMA's assertion that it "is not seeking a `protective order' to `stay'
20
       d scovery," that is precisely what PhRMA's proposed schedule would achieve. It effectively
21
         ould stay discovery indefinitely. It would require OSHPD to respond to Plaintiff s planned
22
         otion for summary judgment without the benefit of discovery, and place on OSHPD the burden
23
       tc affirmatively make a showing under Federal Rule of Civil Procedure 56(d) in order to obtain
24
       a~ iy discovery.
25
               Plaintiff in effect is seeking a protective order staying discovery without following the
26
       c~ >rrect procedure for discovery disputes under this Court's Local Rules, including bringing a
27
       n~ ~ticed motion before Magistrate Judge Newman. Mlejnecky v. Olympus Imaging Am., Inc., Civ.
28


                                                                      Joint Status Report (2:17-cv-02573-MCE-KJN)
 1    No. 2:10-cv-02630, 2011 WL 489743, at *5 (E.D. Cal. Feb. 7, 2011) (J. Newman) (holding that

 2    seeking a protective order is the proper vehicle for seeking to stay discovery pending resolution of

 3    a pending motion to dismiss). See also Initial Pretrial Scheduling Order at 2 & n.2, Local

 4 ' Rule 251.

 5          In addition, PhRMA's de facto motion for protective order denying discovery necessarily

 6    fails on the merits. OSHPD is presumptively entitled to obtain discovery. Fed. R. Civ. Proc.

 7    26(b); Mlejecky v. Olympus Imaging Am., Inc., 2011 WL 489743, at *4. While the Court has

 8 1 broad discretion to issue protective orders denying discovery, the party seeking the protective

 9    order must show good cause. Estate of Bock v. Cty. of Sutter, Civ. No. S-11-0536 MCE GGH,

10    2012 WL 94618, at *1 (E.D. Cal. Jan. 9, 2012). That imposes on the moving party "the burden to

11    demonstrate particular and specific demonstrations of fact, as distinguished from conclusory

12    statements." Id. (internal quotations marks and citations omitted); see Beckman Indus., Inc. v.

13    Int'Z Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). The Eastern District of California employs a

14 I two part analysis in deciding whether to stay discovery pending a decision on a diapositive

15    motion:

16          First, a pending motion must be potentially diapositive of the entire case, or at least
            dispositive on the issue at which discovery is directed. Panola Land Buyer's Assn v.
17          Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985). . . .
18          Second, the court must determine whether the pending diapositive motion can be
            decided absent additional discovery. See, e.g., Church of Scientology of San
19          Francisco v. Internal Revenue Service, 991 F.2d 560, 563 (9th Cir. 1993), vacated in
            part on other grounds, 30 F.3d 101 (9th Cir. 1994). If the court answers these two
20          questions in the affirmative, a protective order may issue. However, if either prong of
            this testis negative, discovery proceeds.
21

22   Estate of Bock v. Cty. of Sutter, 2012 WL 94618 , at *2 (emphasis added); Accord Mlejecky v.
23    Olympus Imaging Am., Inc., 2011 WL 489743, at *6. This analysis presupposes the existence of
24    a pending motion.
25          None of PhRMA's cited cases stand for the proposition that a court should stay discovery to
26    allow one party to bring a motion for summary judgment because that party believes that there are
27    no disputed material facts. For example, in Barrett v. Walker Cty. Sch. Dist., 872 F.3d 1209,
28


                                                                 Joint Status Report (2:17-cv-02573-MCE-KJN)
      1218 (11th Cir. 2017), the parties had jointly requested a stay of discovery. While the stay of

 2    discovery was pending, plaintiff filled a motion for partial summary judgment, in response to

 3    which defendant requested that its response time be extended to thirty days after close of

 4    discovery. In the context of that pending motion, the trial court declined defendant's request but

 5    limited its inquiry to plaintiffls facial challenge to the statute. Id. at 1219. Although the Court of

 6    Appeal held that the trial court had not abused its discretion in the circumstances of that case, it

 7    acknowledged that "there are reasons to be wary of prematurely adjudicating facial challenges."

 8    Id. at 1231. Williams v. Phillips Petroleum Co., 23 F.3d 930 (5th Cir. 1994), involved a motion

 r    under (then) Rule 56(x, not a preemptive motion to stay discovery.l Family Home &Finance

10    Center v. Federal Home Loan Mortgage Corp., 525 F.3d 822, 825, also involved a Rule 56(fl

11    motion and was denied in part because plaintiff "failed to file timely motions to compel discovery

12    or extend the discovery cutoff date."Z

13          PhRMA's arguments based on Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340 (1979),
14    and Jackson v. Laureate Inc., 186 F.R.D. 605, 607-08 (E.D. Cal. 1999), are likewise meritless.

15    The fact that the parties here did not hold a Rule 26(fl conference and commence discovery while

16    OSHPD's motions to dismiss were pending, although in technical violation of the Court's prior

17    scheduling order, was understandable, since if the motion had been granted no discovery would

18    be needed. That fact does not support an inference, as PhRMA suggests, that OSHPD's "aim is

19    to delay bringing [the] case to trial, or to embarrass to harass [PhRMA]." After all, PhRMA is the

20 ~ plaintiff here, and similarly took no steps to advance this case while the motions to dismiss were

21    pending.3 Whatever lack of diligence exists here, see Jackson v. Laureate, 186 F.R.D. at 606-07,

22    the fault falls equally on PhRMA.

23             1 The court denied the request for discovery because plaintiffs had released their claims
      and because the basic requirement for triggering liability under the statute at issue (number of
24    employees and number of employees laid off at a single work site) were not in dispute. Williams
      v. Philli~s Petroleum Co., 23 F.3d at 937.
25               PhRMA also cites to a case management statement in Video Software Dealers
      Association v. Schwarzenegger, No. 5:05-cv-04188 (N.D. Cal), in which the parties had agreed
26    that there were no disputed factual issues.
27            3 Just as OSHPD is seeking to reset the discovery deadlines, PhRMA is seeking to reset
      the diapositive motions deadline, which has also passed.
28
                                                       10
                                                                  Joint Status Report (2:17-cv-02573-MCE-KJN)
 1          B.    This Case Is Unlikely to Be Resolved on the Basis of Purely Legal Issues.

 2          As PhRMA notes, the parties are in fundamental disagreement over whether this case can

 3   be resolved on the basis of purely legal issues. PhRMA has stated, however, that it does not

 4   intend to bring a motion for judgment on the pleadings, but instead a motion for summary

 5   judgment. It therefore is not limiting itself to the pleadings and matters subject to judicial notice.

 6   While it is difficult—and indeed unfair—to require OPS to anticipate a motion which has yet to

 7   be filed, both PhRMA's First Amendment and dormant Commerce Clause Claims likely will

 8   depend on disputed issues of fact.

 9               1.     PhRMA's First Amendment Claim Implicates Factual Issues.
10          OSHPD respectfully disagrees with PhRMA's contention that its First Amendment Claim

11   can be determined as a purely legal issue.

12          SB 17 requires that drug manufactures provide advance notice to its California purchasers

13   of the amount by which it intends to increase the WAC for certain of its drugs, and whether or not

14   the increase is due to an improvement or change in that drug. Cal. Health & Saf. Code §

15   127677(a).4 It is up to the drug maker to determine whether its increased WAC is or is not

16   necessitated by a change or improvement in its drug, and nothing in SB 17 prohibits the drug

17   maker from adding in its notice any other explanation or context it desires. See id. § 127677(a),

18   roe.
19          In Zauderer v. Office of Disciplinary Counsel of Supreme Court, 471 U.S. 626, 650-651

20   (1985), the Supreme Court upheld against a First Amendment challenge a statute that required

21   contingent fee attorneys to disclose in advertising that clients will have to pay costs even if their

22   lawsuits are unsuccessful. The Court held that the lawyer's "constitutionally protected interest in

23   not providing factual information . . . is minimal," and where a required disclosure was "purely

24   factual and uncontroversial," the speaker's First Amendment rights were adequately protected as

25

26          4 It also must report to OSHPD certain publicly available information concerning any
     increase in the WAC described in section 127677. Id., § 127679(a), (b). It is not clear on what
27   conceivable basis PhRMA could contend this requirement violates the First Amendment. (See
     ECF No. 38 ¶ 70.)
28
                                                       11
                                                                 Joint Status Report (2:17-cv-02573-MCE-KJN)
 1   long as the disclosure requirements are reasonably related to the State's interest." Id. at 651.

 2   The Court in National Institute of Family &Life Advocates v. Becerra, 138 S. Ct. 2361, 2372

 3   (2018)("NIFLA"), reaffirmed this principle, but held that it did not apply to a statute requiring

 4   pro-life pregnancy centers to disclose the availability of state programs that provide low-cost or

 5   free services including abortion services, because the topic was not "uncontroversial."

 6         The Ninth Circuit recently applied Zauderer and NIFLA in upholding a Berkeley ordinance

 7   requiring that cell phone packaging contain disclosures relating to radiation exposure. CTIA-The

 8   Wireless Association v. City of Berkeley, 928 F.3d 832 (9th Cir. 2019). The Court rejected

 9   plaintiffls argument that the mandated disclosure was not uncontroversial, and in so doing

10   observed that

11         CTIA has put nothing in the record showing that any Berkeley cell phone retailer has
           felt pressured, or has sought to take advantage of the provision of the ordinance
12         allowing it to make ar-~y additional disclosure it desires. See also Milavetz [Gallop &
           Milavetz, P.A. v. United States, 559 U.S. 229, 250 (2010)] ("not preventing ... [the]
13         conveyance] of any additional information" is one of the essential features of a
           disclosure)."
14
     Id. at 852. Here, the required disclosure is indisputably factual —indeed the drug makers decide
15
     what the facts are. And as the Ninth Circuit held in CTIA, the fact that the disclosure is one the
16
     speaker does not want to make does not render it "controversial" within the meaning of Zauderer.
17
     Id. at 847-48. That is a factual issue as to which discovery should be allowed.
18
                 2.     PhRMA's Dormant Commerce Clause Claim Implicates Factual
19                      Issues.
20         OSHPD similarly takes issue with PhRMA's assumption that its dormant Commerce

21   Clause claim can be resolved in PhRMA's favor as a purely legal issue. In the absence of a

22   statute that plainly discriminates against out-of-staters (see New Energy Co. v. Limbach, 486 U.S.

23   269 (1988)), "there is no clear line separating the category of state regulation that is virtually per

24   se invalid under the Commerce Clause, and the category subject to the Pike v. Bruce Church [,

25   397 U.S. 137 (1970)] balancing approach." Brown-Forman Distillers Corp, v. N.YState Liquor

26   Auth., 476 U.S. 573, 579 (1986). See Chinatown Neighborhood Ass 'n v. Harris, 794 F.3d 1136

27   (9th Cir. 2015.)

28
                                                       12
                                                                  Joint Status Report (2:17-cv-02573-MCE-KJN)
 1 '         Moreover, PhRMA's proposal assumes a facial challenge to the statute, which is "the most

 2     difficult challenge to mount successfully, since the challenger must establish that no set of

 3 ' circumstances exists under which the Act would be valid." United States v. Salerno, 481 U.S.

 4     739 (1987). Facial challenges are disfavored, and for good reason. Wash. State Grange v. Wash.

 5     State Republican Party, 552 U.S. 442, 450 (2008).

6 ~,         Claims of facial invalidity often rest on speculation. As a consequence, they raise the
             risk of premature interpretation of statutes on the basis of factually barebones records.
 7           Facial challenges also run contrary to the fundamental principle of judicial restraint
             that courts should neither anticipate a question of constitutional law in advance of the
 g           necessity of deciding it nor formulate a rule of constitutional law broader than is
             required by the precise facts to which it is to be applied. Finally, facial challenges
 9           threaten to short circuit the democratic process by preventing laws embodying the
             will of the people from being implemented in a manner consistent with the
10           Constitution. We must keep in mind that a ruling of unconstitutionality frustrates the
             intent of the elected representatives of the people.
11

12     Id. at 450-51 (internal quotation marks and citations omitted). PhRMA's attempt to resolve this

13     case as a facial challenge at this early stage should be rejected.

14           Further, a facial challenge to SB 17 is likely to fail, and staying discovery to allow it

15     ultimately will delay resolution of this case. The purpose of the dormant Commerce Clause is "to

16     prohibit protectionist state regulation designed to benefit in-state economic interests by burdening

17     out of state competitors." Grant's Dairy —Maine LLC v. Comm 'r of Me. Dept. ofAgric., Food &

18     Rural Resources, 232 F.3d 8 (1st Cir. 2000). Statues that maybe subject to virtual per se

19     invalidity are limited to "those that directly burden interstate commerce or otherwise discriminate

20     against out-of-state interests." Pac. Merch. ShippingAss'n v. Goldstene, 639 F.3d 1154, 1177

21     (9th Cir. 2011). SB 17 patently does not discriminate against out-of-state interests to the

22     advantage of local interests. Instead, PhRMA claims that SB 17 directly regulates interstate

23     commerce. For purposes of this analysis, "the term `direct' [refers] to regulations whose central

24     purpose is to regulate commerce, usually in order to benefit local interests." Pac. Merck.

25     Shipping Ass 'n v. Goldstene, 639 F.3d 1154, 1177-78 (quoting UFO Chuting of Haw., Inc. v.

26     Smith, 508 F.3d 1189 (9th Cir. 2007). The central purpose of SB 17 is not to regulate commerce,

27     but simply to provide transparency.


                                                         13
                                                                    Joint Status Report (2:17-cv-02573-MCE-KJN)
1          Nor does SB 17 fall within the narrow authority applying to price affirmation statutes,

2    which requires three elements: "(1) a price control or price affirmation regulation, (2) linking in-

3    state prices to those charged elsewhere, with (3) the effect of raising costs for out-of-state

4    consumers or rival businesses." Energy & Env't Legal Inst. v. Epel, 793 F.3d 1169, 1172 (10th

5    Cir. 2015) (J. Gorsuch). See Ass 'n des Eleveurs de Canards et d'Oies v. Harris, 729 F.3d 937,

6    951; Chinatown Neighborhood Assn v. Harris, 794 F.3d at 1146. All three elements should be

7    required before a virtual per se violation is found, but none are present here. To even begin to

 8   make a showing, PhRMA would have to prove that SB 17's advance notice requirement is in fact

9    a price control. That showing cannot be made in a factual vacuum.

10         The WAC is a generic list price, and does not include "prompt pay or other discounts,

11   rebates or reductions in price" that would affect the actual price paid by any particular purchaser.

12   (42 U.S.C. § 1395w-3a(c)(6)(B).) It is simply one of several benchmarks. See 42 U.S.C.

13   §§ 1395w-3a(c), 1395w-3a(c)(6)(B), 1396r-8(fl, 1395r-8(k)(1). Indeed, in its amended

14   Complaint PhRMA concedes that the WAC is not the actual price of any drug. (See ECF No. 38

15   ¶¶ 26-34.) 'The legislative history for SB 17 explains:

16                Price Benchmarks. Knowing how much a drug costs is difficult; there are
           many different prices for each drug and different ways of expressing those prices. In
17         the US, the two most common ways of stating drug prices are the WAC and average
           wholesale price (AWP). Neither one, though, is the actual price paid by a payer, nor
18         are they what their names imply. Rather, they're standardized ways of expressing a
           price, thus allowing comparisons to be made from one drug to another. . . .
19
     Cal. S. Comm. on Health, Report on S.B. 17, Health Care: Prescription Drug Costs 6 (March 14,
20
     2017). See Lieberman &Ginsberg, Would Price Transparency for Generic Drugs Lower Costs
21
     for Payers and Patients? (June 2017) Brookings Institution, available at (noting that "published
22
     lists prices like AWP and WAC neither reflect the actual net revenue paid to manufacturers not
23
     the actual net prices paid by pharmacies . . .and health plans"). It cannot be determined based on
24
     the face of the statute to what extent an advance notice requirement for a change in the WAC
25
     actually translates to an impact on any actual price paid for a drug. Thus, whether SB 17 can be
26
     found to impose an undue burden on interstate commerce is a fact-laden inquiry as to which
27
     OSHPD should be entitled to discovery. Information concerning, inter alia, the contracts under
28
                                                       14
                                                                  Joint Status Report (2:17-cv-02573-MCE-KJN)
 1   which PhRMA's members sell their drugs, the typical lead time for effecting changes in the WAC

 2   and in those contract prices, and the extent to which, if at all, PhRMA's members' drug sales may

 3   be impacted by SB 17, is plainly relevant, and is discovery to which OSHPD is entitled.

 4         Moreover, even legislation that is "invalid per se" will be upheld if "the state can

 5   demonstrate that a legitimate local interest unrelated to economic protection is served by the

 6   regulation and no less discriminatory alternative exists." Kleenwell Biohazard Waste &Gen.

 7   Ecol. Consultants, Inc., 48 F.3d 391, 395 (9th Cir. 1995); see Energy & Environ. Legallnst. v.

 8   Epel, 793 F.3d at 1172. That, too, is not a purely legal issue susceptible to resolution on a motion

 9   for summary judgment at this early stage.

10         SB 17 represents a novel legislative approach to a serious problem, and one that resists easy

11   analysis. See Pharm. Research &Mfrs. ofAm. v. Concannon, 249 F.3d at 81. It warrants review

12   based on a full record, and not the rush to judgment PhRMA advocates.

13         C.    OSHPD's Position Regarding Scheduling.
14         OSHPD proposes the following modified pretrial schedule, with all other provisions and

15   directions set forth in the Initial Pretrial Scheduling Order to remain unchanged:

16
     Parties to meet and confer as required by Rule    Thirty (30) days from the date of the Modified
17   26(fl                                             Pretrial Scheduling Order

18   All discovery except expert discovery to be       Three hundred sixty-five (365) days from the
     completed                                         date of the Modified Pretrial Scheduling
19                                                     Order

20   Designation of expert witnesses and written       Sixty (60) days after close of discovery
     expert reports          .
21
     Designation of supplementallist of expert         Thirty (30) days after designation of expert
22   witnesses                                         witnesses
23   Deadline for filing dispositive motions           One hundred eighty (180) days after close of
                                                       non-expert discovery
24
     Joint Notice of Trial Readiness                   Thirty (30) days after receiving the Court's
25                                                     ruling on the last filed dispositive motions)
26

27         At such time as dispositive motions maybe filed, OSHPD agrees that the parties should

     agree to a briefing schedule that gives the parties more time than the minimum provided for under
                                                      15
                                                                Joint Status Report (2:17-cv-02573-MCE-KJN)
 1   the Local Rules. If, notwithstanding OSHPD's objection, the Court enters a scheduling order for

 2   briefing on PhRMA's proposed motion for summary judgment now, OSHPD respectfully

 3   requests that it be given forty-five (45) days to respond to PhRMA's motion. PhRMA has already

 4   had several weeks to prepare its motion, to which it proposes that it be given an additiona130

 5   days. OSHPD will not only have to prepare its opposition in response, but anticipates that it will

 6   have to prepare a Rule 56(d) motion. Moreover, depending on the timing of the Court's

 7   scheduling order, OSHPD's time to file its opposition is likely to span the Thanksgiving holiday,

 8   and possibly the end of the year holiday season. Counsel for OSHPD has vacation scheduled for

 9   November 23 through December 2, 2019 and December 23, 2019 through January 3, 2020.

10

11 ~ Dated: October 1, 2019                               Respectfully submitted,

12                                                        XAVIER BECERRA
                                                          Attorney General of California
13                                                        PAUL STEIN
                                                          Supervising Deputy Attorney General
14                                                        SHARON O'Gx~DY, State Bar No. 102356
                                                          Deputy Attorney General
15

16

17                                                        /s/ Sharon L. O'Gradv
                                                          jas authorized on 10/1/19,
18                                                        SHARON L. O'GRADY
                                                          Deputy Attorney General
19                                                        Attorneys for Defendant Robert P. David,
                                                          Director of California Office of Statewide
20                                                        Health Planning and Development

21
     Dated: October 1, 2019                               DOWNEY BRAND LLP
22

23
                                                          /s/Annie S. Amaral
24                                                        ANNIE S. AMARAL

25
                                                          Attorneys for Plaintiff Pharmaceutical
26                                                        Research and Manufacturers ofAmerica

27
     SA2017109671
28
                                                     16
                                                               Joint Status Report (2:17-cv-02573-MCE-KJN)
